      Case 1:17-cv-01898-AJN-JLC Document 138 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     9/29/2020


  Optima Media Group Limited, et al.,

                         Plaintiffs,
                                                                                 17-cv-1898 (AJN)
                 –v–
                                                                                      ORDER
  Bloomberg L.P.,

                         Defendant.



ALISON J. NATHAN, District Judge:

       The parties are hereby ordered to submit a Joint Letter to the Court by October 2, 2020,

stating the order of witnesses they intend to call and confirming that both parties have

participated in a run through of the TRIALanywhere platform with Trailgraphix.



       SO ORDERED.

 Dated: September 25, 2020
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
